Citation Nr: 1419070	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-15 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder. 

2.  Entitlement to service connection for a left shoulder disorder. 

3.  Entitlement to service connection for a bilateral heel disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1992 to March 2000. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in June 2012.  A transcript of the hearing is associated with the claims file.  

The Veterans Benefits Management System and Virtual VA paperless claims processing system do not contain additional evidence relevant to this appeal.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).   Specifically, a VA examination is necessary to obtain complete assessments and medical opinions accurately based on the record. 

The Veteran served as a U.S. Army military policeman with continued employment as a law enforcement officer after active service.  He contended during the June 2012 Board hearing that he first experienced bilateral shoulder and foot discomfort during active service as a result of demanding physical training and military activities.  He denied any history trauma to the shoulders or feet.  He testified that he endured the discomfort to avoid a negative reflection on his military performance but finally sought treatment in 2009.   

Service treatment records are silent for any symptoms, diagnoses, or treatment for shoulder or foot disorders.  Regrettably, the file does not contain a military physical examination at or near the end of active service.  However, in February 1999, a military physician evaluated the Veteran for fitness to undergo state law enforcement physical testing.  The physician noted that the Veteran reported no complaints.  On examination, the physician noted a full range of motion and full strength of all extremities and cleared the Veteran to undergo the testing.  

In June 2009, the Veteran sought treatment for bilateral shoulder pain that he experienced for the past 10 years.  He reported that he had been exercising with weights but was unable to continue in the previous six months because of worsening pain.  Imaging studies of the left shoulder showed boney changes in the acromioclavicular (AC) joint.  After unsuccessful physical therapy, the Veteran underwent successful arthroscopic surgery in September 2009 by a private physician and returned to work later that year.  Imaging studies of the right shoulder obtained in December 2009 showed mild osteoarthritis in the right AC joint.  

In March 2011, a VA contract physician noted the Veteran's report of right shoulder weakness, stiffness, giving way, lack of endurance, tenderness, and pain since 1992.  The Veteran reported daily severe pain flare-ups with limitation of motion but no incapacitation.  The physician noted that imaging studies in 2009 showed bilateral AC joint osteoarthritis.  On examination, the physician noted no clinical deficits of either shoulder and recorded range of motion assessment only for the left shoulder as within normal limits.  The physician noted that the Veteran was treated for chest, back pain, and mild trapezius strain in service after a motor vehicle accident in 1998 but that there was no injury or treatment of the AC joints.  The physician provided an opinion relevant only to the right shoulder and found that the current right shoulder arthritis was not the result of the motor vehicle accident.  He did not address the Veteran's report of a long history of rigorous military physical training and field exercises or his post-service law enforcement duties and weight training. 

In July 2012, the private physician inaccurately that the Veteran had been treated in service for shoulder pain and found that the current mild bilateral shoulder impairment "more than likely was associated with his military service and activities required of him."  The physician based the opinion in part on treatment in service that is not shown in the records and did not address the Veteran's post service law enforcement duties or his weight lifting exercise regimen.  

In December 2009, a VA podiatrist diagnosed bilateral pes planus, painful plantar heels, and left plantar fasciitis.  

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

The Veteran has been diagnosed with current bilateral shoulder and foot disorders and provided competent and credible lay evidence of rigorous military training and activities, and shoulder and foot symptoms since service.  A lack of contemporaneous medical evidence, by itself, does not render lay testimony not credible.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed Cir. 2006).  His reports are neither substantiated nor controverted by any military or post-service records but do meet the low threshold for an adequate examination.  Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  

Also relevant to the assertion of a continuity of symptoms are any records of service testing, treatment, or accommodations associated with the Veteran's civilian law enforcement career.  A request to the Veteran for the identity of his employers and any relevant physical examinations and testing after service and authorization to obtain records would assist in substantiating his assertions of a continuity of symptoms.  

He has not been provided a VA foot examination to address a possible relationship to his activities in service.  The two medical opinions regarding the shoulders are in conflict and do not accurately address both shoulders and all aspects of the Veteran's military and law enforcement history with a complete rationale for the conclusions.  Therefore, the Board finds that the medical evidence of record is not adequate and that an additional shoulder and foot examination is necessary to decide the claim.  38 C.F.R. § 3.159(c)(2013). 

Relevant to the Veteran's assertion of a continuity of symptoms, any records of service testing, treatment, or accommodations associated with the Veteran's civilian law enforcement career would be helpful.  A request to the Veteran for the identity of his post-service employers and authorization to obtain records of physical examinations, testing, or workplace accommodations would assist in substantiating his assertions of a continuity of symptoms.  

Further, the Veteran has been receiving VA outpatient treatment and VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from December 2009 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992)

Accordingly, the case is REMANDED for the following action:

1.  Request records of VA outpatient treatment since December 2009 and associate any records received with the paper or electronic claims files. 
	
2.  Request from the Veteran the identity of his law enforcement employers and authorization to obtain any relevant records of physical examinations, testing, and workplace accommodations.  Associate any records obtained with the claims file.

3.  Then, schedule the Veteran for a VA orthopedic examination of his bilateral shoulders and bilateral feet.  Provide the paper claims file and access to the Veteran's electronic claims file to the examiner(s).  Request that the examiner(s) review the claims file including the service treatment records, the February 1999 screening for law enforcement testing, any post-service employment information, and the previous VA examinations and treatment.  A single examination for the shoulders and feet is acceptable if the examiner is appropriately qualified.  

Request that the examiner(s) assess the Veteran's bilateral shoulder and bilateral foot disorders and provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the current shoulder and foot disorders first manifested during active service or were caused or aggravated by active service including rigorous military physical training and field activities.  The examiners must consider the Veteran's lay evidence of symptoms during active service, the impact of the Veteran's post service law enforcement duties, and his weight lifting exercise regimen after service up to 2009.  The examiners must provide a complete rationale and comment on the opinions offered by the VA physician in 2011 and the private physician in 2012. 

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim for service connection for right and left shoulder disorders and a bilateral heel disorder.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

